      Case 3:18-cr-00067-CWR-LRA Document 197 Filed 05/12/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

 UNITED STATES OF AMERICA                                                          PLAINTIFF

 V.                                                    CAUSE NO. 3:18-CR-67-CWR-LRA-2

 MONROE L. HUGHES, III                                                            DEFENDANT

                                            ORDER

       Before the Court is Defendant Monroe L. Hughes, III’s Motion to Dismiss. The matter is

fully briefed and was argued at a hearing on March 11, 2020. After reviewing the arguments,

evidence, and applicable law, the Court finds that the motion should be denied.

       Hughes seeks dismissal of all five counts brought against him in the superseding

indictment:

       Count I: Violation of 21 U.S.C. § 846 – Conspiracy to possess with intent to
       distribute 50 grams or more of a mixture of a substance containing a detectable
       amount of methamphetamine;

       Count II: Violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B) – Knowing and
       intentional possession with intent to distribute 50 grams or more of a mixture of a
       substance containing a detectable amount of methamphetamine;

       Count III: Violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C) and 18 U.S.C. § 2 – Aiding
       and abetting the knowing and intentional possession with the intent to distribute a
       mixture or substance containing a detectable amount of methamphetamine;

       Count IV: Violation of 18 U.S.C. §§ 1512(k) and (a)(3)(A) – Conspiracy to kill an
       informant to prevent the communication by the informant to a law enforcement
       officer of information relating to the commission or possible commission of a
       federal offense; and

       Count VI: Violation of 18 U.S.C. §§ 1513(f) and (a)(2)(A) – Conspiracy to kill an
       informant with intent to retaliate against the informant for providing to a law
       enforcement officer information relating to the commission or possible commission
       of a federal offense.

See Docket No. 52.
      Case 3:18-cr-00067-CWR-LRA Document 197 Filed 05/12/20 Page 2 of 4




        As to Counts I, II, and III, Hughes argues that laboratory evidence provided by the

Government during discovery cannot establish the existence of the amounts of methamphetamine

alleged in the indictment. 1 Hughes argues that Count IV should be dismissed because the

Government cannot establish that (1) the alleged informant and victim was a federal law

enforcement officer or (2) there was a “reasonable likelihood” that the informant would make a

relevant communication to a federal officer, as required to prove a violation of 18 U.S.C.

§ 1512(a)(1)(C). See Fowler v. United States, 563 U.S. 668, 677 (2011). 2 Additionally, as to Count

VI, Hughes contends that if he is “correct and Counts I, II, III and IV are to be dismissed, it should

be incumbent upon the Government to show what specific acts support the allegations set forth in

Count VI.” Docket No. 162 at 4.

        Hughes’ arguments as to Counts I, II, and III are without merit. The Government presented

laboratory evidence at the motion hearing showing the requisite amounts of methamphetamine.

Hughes’ counsel conceded as much at the hearing.

        Hughes’ arguments for dismissal of Count IV are also unpersuasive. “The federal witness

tampering statute makes it a crime ‘to kill another person, with intent to . . . prevent the

communication by any person to a law enforcement officer . . . of the United States’ of ‘information

relating to the . . . possible commission of a Federal offense.’” Fowler, 563 U.S. at 670 (quoting

18 U.S.C. § 1512(a)(1)(C)). “This language makes clear that in a prosecution the Government must

prove: (1) a killing or attempted killing, (2) committed with a particular intent, namely, an intent




1
  At the motion hearing, Hughes’ counsel also raised a separate argument that “even assuming that there is a
detectable amount of methamphetamine that the Government’s sole purpose in bringing those first three counts is
tied in to the shooting itself.” However, this argument was neither briefed nor developed during oral argument.
Accordingly, the Court will not consider it at this time.
2
  Hughes also argues that Count VI should be dismissed under the reasoning in Fowler. However, Fowler did not
concern 18 U.S.C. § 1513, the statute at the core of Count VI. Accordingly, Hughes’ argument is not well taken.

                                                        2
      Case 3:18-cr-00067-CWR-LRA Document 197 Filed 05/12/20 Page 3 of 4




(a) to “prevent” a “communication” (b) about “the commission or possible commission of a

Federal offense” (c) to a federal “law enforcement officer or judge.” Id. at 668.

        To prove a defendant’s intent to prevent communication with a federal officer, “the

Government must show that there was a reasonable likelihood that a relevant communication

would have been made to a federal officer.” Id. at 670 (emphasis added). In Fowler, the Supreme

Court added:

        The Government need not show that such a communication, had it occurred, would
        have been [to a] federal [officer] beyond a reasonable doubt, nor even that it is more
        likely than not. . . . But the Government must show that the likelihood of
        communication to a federal officer was more than remote, outlandish, or simply
        hypothetical.

Id. at 678.

        Here, the Government can show more than a “remote, outlandish, or simply hypothetical”

likelihood of communication with a federal officer. The informant served as a confidential source

for the East Mississippi Drug Task Force (EMDTF). In that role, the informant placed a recorded

phone call with Hughes to arrange a drug purchase and eventually participated in two controlled

purchases with Hughes. EMDTF provided the audio and video recording of each interaction to the

Drug Enforcement Administration (DEA) in October 2017, months before the grand jury initially

indicted Hughes on April 3, 2018, and months before the informant’s death. Given the DEA’s

involvement in EMDTF’s investigation, it follows that a jury could find that there was a

“reasonable likelihood” that the informant would communicate with a federal officer.

        Finally, Hughes’ argument about Count VI need not be taken up, as it was dependent on

securing dismissal of the other Counts.

        Accordingly, Hughes’ motion is denied.

        SO ORDERED, this the 12th day of May, 2020.



                                                  3
Case 3:18-cr-00067-CWR-LRA Document 197 Filed 05/12/20 Page 4 of 4




                              s/ Carlton W. Reeves
                              UNITED STATES DISTRICT JUDGE




                                4
